Citation Nr: 0921328	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for impaired memory, 
attention, and mental processing secondary to a head injury, 
including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for gastroesophageal 
reflux disease and a hiatal hernia.

4.  Entitlement to service connection for irritable bowel 
syndrome, including under the provisions of 38 C.F.R. § 
3.317.

5.  Entitlement to service connection for sleep apnea 
(claimed as a sleep problem), including under the provisions 
of 38 C.F.R. § 3.317.

6.  Entitlement to service connection for chronic fatigue 
syndrome, including under the provisions of 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for arthralgias 
(claimed as joint pains and muscle aches and fatigue), 
including under the provisions of 38 C.F.R. § 3.317.

8.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active duty service from June 1989 to 
December 1989; from September 1990 to June 1991; and from 
February 2003 to October 2004, including service in the 
Southwest Asia Theater of Operations from November 1990 to 
May 1991 in support of Operation Desert Shield/Desert Storm, 
and in 2003 in support of Operation Iraqi Freedom.  
Commendations and awards include a Kuwait Liberation Medal, a 
Global War on Terror Service Medal, and a Southwest Asia 
Service Medal with Three Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that in correspondence received in January 
2006 the Veteran averred that he was unemployed because of 
his service-connected disabilities; however, a claim for 
total disability based on individual unemployability has not 
been adjudicated.  This issue is, accordingly, referred back 
to the RO for appropriate action.

The Board further notes that a former claim for service 
connection for arthralgias as due to an undiagnosed illness 
was previously denied in a January 1997 rating decision, and 
an appeal to that decision was not filed.  Ordinarily, the 
provisions of 38 C.F.R. § 3.156, which addresses the 
reopening of claims, would apply.  However, the Board notes 
that the Veteran had additional service in 2003 in the 
Southwest Asia Theater of Operations in support of Operation 
Iraqi Freedom; after the January 1997 rating decision.  
Accordingly, the Board finds that the Veteran's claim for 
service connection for muscle aches/weakness and joint pain, 
which is entitled to consideration under the provisions of 38 
C.F.R. § 3.317, constitutes a new claim, and there is no 
requirement for new and material evidence.  See, e.g., 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The Veteran seeks service connection for a head injury and 
the cognitive residuals thereof, including memory loss, 
attention deficit, and impaired mental processing.  He 
reports that he fell upon his head during his 2003 deployment 
to Iraq during a game of football.  Service treatment records 
dating from August 2003 confirm that the Veteran was flipped 
in the air and fell upon his head during a game of football 
while on active duty in Iraq.  Military records dated in July 
2004 inform that the August 2003 incident was "in line of 
duty."  

In January 2004, while still on active duty, the Veteran 
underwent a neuropsychological examination.  Diagnosis was 
status post mild traumatic brain injury.  

In October 2004 the Veteran was separated from active duty 
service.  VA treatment records dating from December 2004 
reflect an Axis III diagnosis of s/p mild TBI "[status post 
mild traumatic brain injury], hyperextension neck injury and 
back injury."  C&P spine examination done in February 2005 
contains, in pertinent part, diagnoses of "1.  Concussion" 
and "3.  Possible post concussive syndrome."

In March 2005 a C&P PTSD examination yielded an Axis I 
diagnosis of "cognitive disorder not otherwise specified 
secondary to head trauma by history."  The examiner added 
that "memory was intact for 0 out of 3 objects in 5 minutes 
. . . serial 7s were intact with some difficulty."  However, 
during a subsequent C&P neurological examination on March 23, 
2005, the Veteran apparently displayed "no evidence of 
struggling to remember events or objects during normal 
conversation in the interview."  Even so, the examiner 
averred that "a neuropsychological evaluation may turn up 
more subtle problems or might show that the complaints are 
due to somatization or to depression."  A neuropsychological 
assessment in June 2005 found "some underlying cognitive 
impairment."

The Board also notes that in his substantive appeal the 
Veteran stated that he "had reported some memory, attention, 
and mental processing problems before [falling] in 2003.  So, 
wouldn't it be safe to assume my problems got worse after the 
fall?  Also, wouldn't it be safe to assume that all the pills 
and shots I took before I got deployed and after I was 
deployed to the Gulf in 1990 had some affect on my mental and 
phy[]ical well being?"  

VA regulations regarding the handling of traumatic brain 
injury claims were revised in September 2008.  See 38 CFR § 
4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In 
October 2008 VA revised its C&P traumatic brain injury 
examination guidelines.  In light of said, and inasmuch as 
the Veteran's claim includes potential cognitive residuals of 
a traumatic brain injury, the Board finds that a new C&P 
examination is warranted.  38 C.F.R. § 3.327; see also Fast 
Letter 08-34, Fast Letter 08-36, and Training Letter 09-01.

In addition to the foregoing, the Veteran seeks service 
connection for fatigue, muscle aches/weakness, and joint 
pain.  In his September 2005 Notice of disagreement he 
expounded as follows:

It was many days I couldn't get out of 
bed or do any type of activity due to my 
joints was swollen, muscle-ached, and I 
was too tired to think about doing 
anything.  . . . I've suffer with this 
for 14 years not knowing what was wrong 
with me and thinking I was going crazy 
because to look at me I look fine, but 
underneath the surface I wasn't able to 
get out of bed by myself or even get to 
class because your muscles just don't 
work.  I feel the arthralgias and fatigue 
is one in the same.  

According to a March 2005 C&P neurological examiner, the 
Veteran's multiple joint pains, muscles aches, and headaches 
"meets the criteria of chronic fatigue syndrome."  In this 
regard the Board notes that the Veteran is a Persian Gulf War 
Veteran.  See 38 C.F.R. § 3.317.  However, the Board also 
notes that a rheumatology (ANA) test done in August 1994 was 
apparently positive.  Since the evidence is unclear regarding 
the etiology of the Veteran's fatigue, joint pain, and muscle 
aches, the matter should be remanded for a new C&P 
examination.  38 C.F.R. § 3.327.

The Veteran also seeks service connection for digestive 
complaints.  STRs include physician's remarks on a January 
1990 Report of Medical History of "mild indigestion type 
pain in summer of '89."  STRs dated in August 2003 note a 
history of "stomach problems."  Physician's remarks on an 
April 2004 report of Medical Assessment include the comments 
"has a lot of gas" and "weight has been fluctuating."  

A C&P examination in March 2005 yielded diagnoses of 
gastroesophageal reflux disease and "hiatal hernia with B 
ring;" however, an opinion as to a nexus between these 
diagnosed disorders and the Veteran complaints during service 
was not proffered.  In addition, while the examiner advises 
that "pertinent medical records" in the claims file were 
reviewed, it is unclear whether STRs were reviewed, since the 
examiner did not mention the above active duty records.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Remand for a new C&P examination is 
thus warranted.

The Veteran also seeks service connection for sleep problems, 
which he says started "during the Gulf War in 1990."  STRs 
dated in August 2003 contain the remarks: "sleep poor 
chronically" . . . "insomnia."  December 2001 VA treatment 
records document the Veteran as having trouble going to 
sleep, staying asleep and, conversely, sleeping too much; and 
include the following diagnosis:  

4.  GULF WAR SX: arthralgias, R temporal 
HAs, nausea, sleep disturbance, fatigue, 
"rashes", etc.

Physician's remarks on an April 2004 Report of Medical 
Assessment completed during active duty include the comments 
"sleep pattern fluctuates - deep sleep to insomnia - mostly 
insomnia since neck injury."  

In March 2005 a sleep study done by VA yielded a diagnosis of 
obstructive sleep apnea.  Unfortunately, an opinion was not 
proffered as to whether this diagnosed condition was incurred 
during active duty service.  It is also unclear whether this 
diagnosis includes the Veteran's complaints of insomnia and 
hypersomnolence.  Remand for an opinion as to a nexus to 
service is thus warranted.  

Finally, the Veteran seeks an initial compensable rating for 
his service-connected bilateral plantar fasciitis.  In 
February 2005 he was accorded a C&P joints examination, which 
included examination of his feet for service connection 
purposes.  Findings were as follows:

The patient has a very mild hindfoot 
varus.  He is able to single and double 
leg heel and toe rise easily.  There is 
no other atrophy or deformity noted.  The 
patient is tender along his plantar 
fascia origin posteromedially at the 
heel.  He is also tender along the 
plantar fascia substance, although less 
so bilaterally.

Diagnosis was plantar fasciitis, bilateral feet.  According 
to the examiner, the Veteran "does have some pain at the 
area of his plantar fascia," but is fairly comfortable when 
he wears athletic shoes.  However, in his September 2005 
Notice of disagreement the Veteran protested that he is "not 
comfortable in any type of shoe, because my feet hurt all the 
time."  He added that he told the examiner that he "only 
wears soft shoes," and said that he "struggled to do the 
test he asked me to perform."  In his March 2006 substantive 
appeal he further stated that he had "tried rehab and 
physical therapy that didn't work and my feet got so bad I 
used crutches to get around."  

The Board further notes the discrepancy between the Veteran's 
account of his foot pain and that reported by the examiner.  
In light of said, and in view of the significant lapse of 
time since the last examination, the Board finds that a new 
C&P examination is needed in order to properly evaluate the 
bilateral foot disability.  Since the claims folder is being 
returned it should be updated to include any VA treatment 
records compiled since May 2005.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from May 2005.  If no such 
records exist, that fact should be noted in 
the claims folder.  

2.  Thereafter, schedule the Veteran for a 
Gulf War examination.  The claims file, and 
any additional evidence secured, must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The current Compensation and 
Pension Examination Gulf War Guidelines must 
be followed.  

The examiner is specifically requested to 
state whether the Veteran's current joint 
pain, muscle aches/weakness, fatigue, 
impaired sleep (insomnia/ hypersomnolence), 
and gastrointestinal complaints, are 
attributable, jointly or severally, to a 
medically explained (known) illness or 
injury.  For each of the foregoing 
complaints that is determined to be 
attributable to a medically explained 
(known) illness or injury, the examiner must 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that said disorder 
was incurred during a period of active duty 
service. 

In that regard, the examiner's attention is 
directed to the following: March 2005 VAX 
diagnosis of chronic fatigue syndrome; 
August 1994 apparently positive ANA test; 
STRs
dated in January 1990 reflecting medical 
history of "mild indigestion type pain in 
summer of '89," August 2003 STR notation of 
history of "stomach problems," April 2004 
STR report of gas and fluctuating weight; 
STRs dated in August 2003 indicating "sleep 
poor chronically . . . insomnia," April 2004 
STR regarding insomnia, and March 2005 
diagnosis of sleep apnea.  A complete 
rationale for each opinion must be provided.

3.  Schedule the Veteran for a TBI 
examination.  The claims file, to include a 
copy of this remand and any additional 
evidence secured, must be made available to, 
and reviewed by, the examiner.  The current 
Compensation and Pension Examination TBI 
Examination Guidelines must be followed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
identify all residual symptoms (including 
all subjective complaints) that are 
determined to be related to the August 2003 
in-service head injury.  The examiner should 
also opine as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the claimed impairment of 
memory, attention, and mental processing are 
related to the head injury in service?  In 
that regard, the examiner's attention is 
directed to the service treatment records, 
post-service medical records, the Veteran's 
arguments in the substantive appeal, and the 
fact that the Veteran is service-connected 
for headaches and posttraumatic stress 
disorder (PTSD).  If the examiner determines 
that it is not at least as likely as not 
related to the head injury in service and 
that it is not a symptom of a service-
connected headaches, PTSD, or other 
disorder, then the examiner should state 
whether the symptoms can be attributed to a 
medically explained (known) illness or 
injury.  If so, the examiner must opine as 
to whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that said disorder was incurred 
during a period of active duty service. 
A complete rationale for all conclusions 
drawn must be included in the report 
provided.  

4.  Schedule the Veteran for a VA foot 
examination to determine the nature and 
severity of his service-connected bilateral 
plantar fasciitis disability.  The claims 
file, to include a copy of this remand and 
any additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file was 
reviewed.  All indicated tests should be 
performed, and all findings reported in 
detail.

The examiner is specifically requested to 
make note of the Veteran's subjective 
bilateral foot complaints, and state whether 
the symptoms are relieved by a built-up shoe 
or arch support, and whether the weight-
bearing line is over or medial to the great 
toe.  The examiner should also state whether 
there are findings of inward bowing of the 
tendo achillis; pain on manipulation and use 
of the feet; evidence of marked pronation or 
abduction; swelling on use; callosities; 
extreme tenderness of plantar surfaces of 
the feet; and marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, that is not improved by 
orthopedic shoes or appliances.  All other 
findings and diagnoses pertaining to the 
feet should also be set forth.  If other 
conditions of the feet are present, the 
examiner should specify which symptoms and 
findings are attributable to the service-
connected disability.  If that is not 
possible, the examiner should so state.  A 
complete rationale for all opinions 
expressed must be provided.

5.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

